Citation Nr: 0730759	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 
12, 2000 for the grant of service connection for status post 
left elbow dislocation with degenerative changes.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for acid reflux 
disease.

4.  Entitlement to service connection for dry eyes.

5.  Entitlement to an evaluation in excess of 40 percent for 
status post left elbow dislocation with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
September 2005 and April 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2005, the RO received a VA Form 21-4138, Statement 
in Support of Claim, completed by the veteran which indicated 
that he was filing a claim for 26 years and three months of 
back pay for his left elbow and his lower back.  A rating 
decision dated in September 27, 2005 only addressed 
entitlement to an earlier effective date for service 
connection of status post left elbow dislocation with 
degenerative changes.  In March 2006, the RO received a 
letter from the veteran indicating that he wanted to separate 
his claims for earlier effective dates for his lower back and 
left elbow and have the VA handle them separately.  In 
addition, the veteran stated that he would drop the appeal 
for an earlier effective date for his left elbow.  Normally, 
the Board would accept this statement as a withdrawal of an 
issue on appeal; however, as the RO issued a Supplemental 
Statement of the Case on the issue of entitlement to an 
earlier effected date for left elbow condition in August 2006 
and the Board held a travel board hearing on this issue, the 
Board will address the issue at this time.

In December 2005, the veteran filed a VA 21-4138 in which he 
noted new claims for arthritis, diabetes, acid reflux 
disease, high blood pressure, dry eyes, and high cholesterol.  
The veteran stated that his diabetes, acid reflux disease, 
and dry eyes were caused by medication prescribed for 
service-connected disabilities.  In addition, the veteran 
claimed that his arthritis had gotten worse and that it 
should be rated separately.  In December 2005, the RO wrote 
to the veteran and stated that he had mentioned that his 
arthritis had gotten worse and that the RO had taken his 
statement as a claim for increase in his service-connected 
low back strain with spondylosis at L4-5.  The letter advised 
that if the veteran was claiming arthritis in any other 
joints, he would need to specify each location.  However, the 
RO adjudicated a claim for service connection for arthritis 
as secondary to service connected disability which was 
appealed by the veteran, and is properly before the Board.  
Thus, the Board will adjudicate the issue at this time.

The unadjudicated claim for entitlement to an effective date 
earlier than September 12, 2000 for the grant of service 
connection for low back strain with spondylosis at L4-5 is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A July 2001 rating decision granted service connection 
for status post left elbow dislocation and assigned an 
effective date of September 12, 2000.  

2.  On April 7, 2005, the RO received correspondence from the 
veteran which indicated that he was attempting to obtain an 
effective date earlier than September 12, 2000 for that 
award.  

3.  The current appeal does not involve an allegation that 
the July 2001 rating decision is based on clear and 
unmistakable error. 

4.  Except for arthritis of the left elbow and low back, the 
veteran does not have arthritis of any other joint that was 
present in service, manifested within one year of separation 
from service, and is not otherwise related to service or 
caused or aggravated by service-connected disability.

5.  The veteran's acid reflux was not present in service, and 
is not otherwise related to service or caused or aggravated 
by service-connected disability.

6.  The veteran's dry eyes were not present in service, and 
are not otherwise related to service or caused or aggravated 
by service-connected disability.


CONCLUSIONS OF LAW

1.  An effective date earlier than September 12, 2000, for 
the grant of service connection for status post left elbow 
dislocation is legally precluded.  38 U.S.C.A. § 5110 (West 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 
(2006).

2.  Except for arthritis of the left elbow and low back, 
arthritis was not incurred in or aggravated by service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2006).

3.  Acid reflux disease was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

4.  Dry eyes were not incurred in or aggravated by service 
and are not proximately due to or the result of a service-
connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

With respect to the veteran's claim for an effective date 
earlier than September 12, 2000 for the grant of service 
connection for status post left elbow dislocation with 
degenerative changes, the Board may proceed with the issue on 
appeal at this time without reviewing the provisions of the 
VCAA.  The United States Court of Appeals for Veterans Claims 
has held that, in a case where the law is dispositive of the 
claim, the claim should be denied for lack of legal merit 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
That court has also held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

With respect to the issues of entitlement to service 
connection for arthritis, acid reflux disease, and dry eyes, 
prior to initial adjudication of the claims, VA met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in December 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The December 2005 letter told him to provide any 
relevant evidence in his possession.   See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Further, in March 2006, the veteran was informed of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating that the veteran's 
arthritis, acid reflux disease, and dry eyes are related to 
service-connected disability is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003), Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Thus, the Board finds that VA has satisfied the duty 
to assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to inform and assist the veteran at every stage of this case.  
Therefore, the Board may proceed to consider the merits of 
the claims, as indicated above.  

II.	Earlier Effective Date

On September 12, 2000, the RO received the veteran's 
completed VA Form 21-526, Veteran's Application for 
Compensation or Pension, in which he stated that the nature 
of his injuries included left elbow and lower back and dates 
each began was in September 1972 and January 1973, 
respectively.  On the first page of the application, Section 
9B asks, "Have you previously filed a claim for any benefit 
with VA?"  The veteran selected "none".

In a July 2001 rating decision, service connection for status 
post left elbow dislocation was granted, and a 10 percent 
disability rating and an effective date of September 12, 2000 
were assigned.

In July 2001, the veteran disagreed with the disability 
rating assigned and in that same month perfected his appeal 
with respect to the disability rating.

On April 7, 2005, the RO received correspondence from the 
veteran in which he referenced a new claim for 26 years and 
three months of back pay.  Since the veteran did not allege 
clear and unmistakable error (CUE) in the July 2001 rating 
decision, this claim can only be construed as a claim of 
entitlement to an earlier effective date for the grant of 
service connection for status post left elbow dislocation.  

The veteran's April 2005 attempt to obtain an earlier 
effective date than that already assigned for the award of 
service connection for status post left elbow dislocation is 
legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The Court has held that final decisions cannot be 
revisited, except under clearly defined and limited 
circumstances.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  The Court has applied Cook by holding that the only 
way to review final decisions is either by a claim of CUE or 
through the submission of new and material evidence.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006); Dicarlo v. 
Nicholson, 20 Vet. App. 52 (2006).  Accordingly, in this 
matter, the effective date for the award of service 
connection for status post left elbow dislocation could be no 
earlier than September 12, 2000, as this is the date of 
receipt of the veteran's application for compensation.  See 
38 U.S.C.A. §5110(a); 38 C.F.R. § 3.400.     

The Board acknowledges that the RO improperly adjudicated the 
Veteran's April 2005 claim as a free-standing claim for an 
earlier effective date.  However, the 
Court has emphasized that there is no such legal creature as 
a free-standing "finality claim."  Dicarlo, 20 Vet. App. at 
57.  In Rudd, the Court held that, if a claimant wishes to 
obtain an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision. Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.  
The current claim is clearly a free-standing claim for an 
earlier effective date.

In conclusion, since the July 2001 rating decision is final 
with respect to the effective date assigned for status post 
left elbow dislocation, and since neither the veteran nor his 
representative has alleged CUE with respect to that decision, 
the Board is without jurisdiction to review the July 2001 
rating decision with respect to the effective date assigned 
for the award of service connection for status post left 
elbow dislocation.  Dicarlo, 20 Vet. App. 57-58.  The Court 
has held that the proper disposition of a free-standing claim 
for an earlier effective date claim is dismissal.  Rudd, 20 
Vet. App. at 300.  Therefore, the Board is authorized to 
dismiss any appeal that fails to allege an error of fact or 
law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302.  
Accordingly, this appeal is dismissed.



III.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002). Certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service, if they become disabling 
to a compensable degree within one year of separation from 
active service. 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  

With respect to claim for service connection for arthritis, 
the veteran is already service-connected for a left elbow 
disability with degenerative changes and a low back 
disability with spondylosis at L4-5.  As noted in the 
introduction, in December 2005, the veteran filed a VA 21-
4138, Statement in Support of Claim, in which he noted new 
claims for arthritis, diabetes, acid reflux disease, high 
blood pressure, dry eyes, high cholesterol.  The veteran 
stated his diabetes, acid reflux disease, and dry eyes were 
caused by medication prescribed for service-connected 
disabilities.  In addition, the veteran claimed his arthritis 
had gotten worse and that it should be rated separately.  In 
December 2005, the RO wrote to the veteran and stated that he 
had mentioned that his arthritis had gotten worse and that 
the RO had taken his statement as a claim for increase in his 
service-connected low back strain with spondylosis at L4-5.  
The letter advised that if the veteran was claiming arthritis 
in any other joints, he would need to specify each location.  

The VA medical records are absent any complaints of or 
treatment for arthritis of any joints other than the 
veteran's left elbow and low back.  Thus, the medical 
evidence fails to show that the veteran currently suffers 
from arthritis of a joint other than the left elbow and low 
back.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence 
of competent medical evidence that arthritis of a joint other 
than the left elbow or low back exists and that it was caused 
by or aggravated by the veteran's military service or a 
service-connected disability, the criteria for establishing 
service connection for arthritis of any joint other than the 
left elbow or low back have not been established.  38 C.F.R. 
§ 3.303. 

With respect to the issues of entitlement to service 
connection for acid reflux disease and dry eyes, the first 
question that must be addressed, therefore, is whether 
incurrence of acid reflux disease or dry eyes is factually 
shown during service.  The Board concludes it was not.  The 
service medical records are absent complaints, findings or 
diagnoses of acid reflux or dry eyes during service.  On the 
clinical examination for separation from service, the veteran 
denied ever having frequent indigestion, chest pain, or eye 
trouble.  Although the veteran's separation examination did 
diagnose defective vision, there was no diagnosis noted of 
acid reflux or dry eyes.  Thus, there is no medical evidence 
that shows that the veteran suffered from either of these 
conditions during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1974 and 2005, the date of 
symptomatology of acid reflux and dry eyes, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Where proximate causation of the 
underlying nonservice-connected disability is not shown, 
secondary service connection may still be established for 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability or 
disabilities.  See Allen, supra.  Effective October 10, 2006, 
38 C.F.R. § 3.310(b) was amended to conform the regulation to 
Allen.

In this case, the appellant clearly has acid reflux and dry 
eyes.  The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service or between the current 
disability and a service-connected disability.

However, no medical professional has ever related these 
conditions to the veteran's military service or to service-
connected disability.  The medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

The appeal with respect to an effective date earlier than 
September 12, 2000 for the grant of service connection for 
status post left elbow dislocation with degenerative changes 
is dismissed.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for acid reflux disease is 
denied.

Entitlement to service connection for dry eyes is denied


REMAND

The veteran had a VA joints examination in November 2005 in 
conjunction with a claim for entitlement to a total rating.  
In December 2005, the veteran submitted a statement in which 
he noted that his left elbow had gotten worse since it was 
last rated.  The November 2005 VA examiner noted that in 
September, the veteran's left elbow position was not standard 
due to failure of the veteran to fully extend the elbow.  The 
examiner commented that he could not explain the lack of 
range of motion except to say that as with the radiological 
report and with his observation, the veteran was not willing 
to cooperate in moving the elbow for testing purposes.  The 
examiner stated that he did not see evidence as the veteran 
reported of a severely degenerated joint that would require 
joint replacement.  The veteran expressed that he tried 
applying for Social Security disability and was told that he 
was not disabled enough to qualify.

Thus, this case must be remanded for additional evidentiary 
development.  VA is required to obtain evidence from the 
Social Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).

Accordingly, this case is REMANDED for the following actions:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.
  
2.  The appellant receives routine 
treatment at the VAMC in Columbia, South 
Carolina.  While this case is in remand 
status, the RO should obtain all records 
of current treatment.  In reviewing the 
VA records in the file, the Board notes 
no records were obtained since September 
2006.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


